Citation Nr: 0531158	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) which granted service 
connection for hypertension and coronary artery disease 
associated with hypertension and denied service connection 
for diabetes mellitus.  Only the denial of service connection 
for diabetes mellitus is currently in appellate status.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.  

2.  The veteran has type II diabetes mellitus, that is at 
least 10 percent disabling.    


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307(6)(iii), 3.309(e) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses of diabetes in service.  

The veteran's private outpatient treatment reports indicate 
that he was first diagnosed with diabetes mellitus in 
November 2000.  A June 2003 Physician's Statement for 
Diabetes indicates that the veteran has been diagnosed with 
type II diabetes mellitus, which requires insulin, restricted 
diet, and regulation of activities.  The physician added that 
the veteran had cardiovascular complications directly related 
to his diabetes mellitus.  He further stated that, as a 
result of the veteran's condition, he required access to 
regular meal times and had to avoid overeating, strenuous 
exercise, or lifting anything over 20 pounds.  

In June 2003 the RO made a request to the National Personnel 
Records Center (NPRC) to furnish the veteran's dates of 
service in Vietnam.  The response, received at the RO in July 
2003, indicated that the NPRC was unable to determine whether 
the veteran had in-country service in Vietnam.  While the 
NPRC was unable to make a conclusive determination, the 
veteran's service medical records and personnel records were 
associated with the claims file.  

The service medical records and personnel records indicate 
that the veteran had foreign service in Okinawa, Germany, and 
Thailand, but there is no indication of in-country service in 
Vietnam.  The Board acknowledges that the veteran was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  These awards, however, do not verify actual 
presence in the country of Vietnam.  VA Adjudication and 
Procedure Manual, M21-1, Part III, Ch. 4, Par. 4.24(e) (July 
1, 2004).  

Based on the lack of evidence of diabetes in service, or 
service in Vietnam, the veteran was denied service connection 
by rating decision in August 2003.  

After the appeal was certified to the Board, the veteran 
submitted a Performance Report, Air Force Form 910, dated in 
September 1968.  The Performance Report indicates that in 
March and April 1967, the 346th Tactical Airlift Squadron was 
on temporary duty to Clark AB in the Philippines, and further 
detached to Vietnam.  The reporting official stated that the 
veteran "voluntarily accompanied the detachment to Vietnam 
where he won constant praise from supervisors of other units 
that were on the same mission."  

The initial indorsing official on this September 1968 report 
further stated, "His [the veteran's] performance of duty 
while on TDY [temporary duty] to Detachment 2, 42nd Air 
Division, Cam Ranh Bay, Vietnam, deserves special note."  
The additional indorsement continued, "[the veteran's] 
performance while on TDY in Vietnam caused several favorable 
comments to be forwarded from his duty section and 
commander."  


III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.309. 

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
 
Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).   

While the records before the RO did not indicate service in 
Vietnam, the veteran's September 1968 Performance Report 
verifies such service.  The voluntary service in Vietnam, at 
Cam Ranh Bay, is sufficient to entitle him to the presumption 
of herbicide exposure.  

The record contains competent evidence of a current diagnosis 
of diabetes mellitus, controlled by insulin, restricted diet, 
and regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).  Therefore, diabetes mellitus 
was manifested to a degree of at least 10 percent after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Board notes that the record does not contain evidence in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309.  As such, service connection for diabetes 
mellitus due to herbicide exposure is warranted on a 
presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


